[Cite as Stuckey v. Stuckey, 2015-Ohio-5061.]

                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       SCIOTO COUNTY


William Stuckey,                                 :

                 Plaintiff-Appellant,            :           Case No. 14CA3643

v.                                               :

Melinda Stuckey, et al.,                         :   DECISION AND JUDGMENT ENTRY

           Defendants-Appellees.   :       RELEASED: 12/3/2015
______________________________________________________________________

                                            APPEARANCES:

R. Tracy Hoover, Hoover Law Group, LLC, Portsmouth, Ohio, for appellant.

Michael H. Mearan, Portsmouth, Ohio, for appellee Melinda Stuckey.
______________________________________________________________________

LUPER SCHUSTER, J.*


        {¶ 1} William Stuckey appeals from the judgment of the Scioto County Court of

Common Pleas, Division of Domestic Relations, in this contested divorce action. Mr.

Stuckey asserts that the trial court abused its discretion when it classified as a marital

asset funds that Mr. Stuckey obtained after the agreed termination date of the marriage.

Because the funds are traceable to other assets that were properly classified as marital,

we find that the trial court did not abuse its discretion in classifying the funds as marital.

        {¶ 2} Mr. Stuckey further asserts that the trial court erred in allocating and

distributing real estate owned by the parties. Mr. Stuckey claims that these assets were

traceable to property that he owned before the marriage. Because the trial court had

discretion to resolve conflicting testimony regarding the tracing of premarital assets and

the extent of Melinda Stuckey's contribution to the eventual acquisition of the disputed
Scioto App. No. 14CA3643                                                                        2

properties during the marriage, we find no abuse of discretion on the part of the trial court

in classifying the real estate as a marital asset.

       {¶ 3} Finally, Mr. Stuckey asserts the trial court erred in concluding that venue

was proper despite the fact that neither party resided in Scioto County. Mr. Stuckey

asserts that this error in venue deprived the trial court of jurisdiction over the case.

Because Mr. Stuckey himself initiated the action in Scioto County as the plaintiff who filed

for divorce, he has waived any objection to venue. Furthermore, once the trial court had

obtained personal jurisdiction over the parties, the trial court was not deprived of subject-

matter jurisdiction as a result of any defect in venue.

                              I. Facts and Procedural History
       {¶ 4} Certain facts are either stipulated by the parties or uncontested for

purposes of this appeal. Where facts are contested, they will be presented and

discussed under the specific assignments of error.

       {¶ 5} The parties married on December 9, 2000. The parties stipulated a

termination date for the marriage of November 1, 2010, although the court would not

enter its final decree of divorce until July 18, 2014. No children were born of the union.

       {¶ 6} At the time the parties married, Mr. Stuckey owned and operated Woodland

Lake Resort, near Hillsboro, Ohio, one of seven camping and recreational resorts that Mr.

Stuckey owned at various times prior to and during the marriage. Mrs. Stuckey was an

employee with the resort doing general landscaping and animal-care duties in the resort

stables. Mrs. Stuckey came to the marriage with only a few personal possessions, an old

pickup truck, and minor debt. In addition to working, Mrs. Stuckey was drawing social

security disability benefits. Mr. Stuckey came to the marriage with significant personal
Scioto App. No. 14CA3643                                                                        3

property and real estate assets, somewhat offset by equally substantial tax debts owed to

the state and the Internal Revenue Service ("IRS").

       {¶ 7} During the course of the marriage, one resort property and two personal

residences owned by the parties suffered fire damage. The couple reinvested insurance

proceeds from two of these fires in real property and chattel, further complicating the

tracing process. In addition, due to Mr. Stuckey's IRS liens, the formal title to real estate

and vehicles did not always reflect the parties' relative beneficial ownership.

       {¶ 8} Soon after the marriage, Mrs. Stuckey voluntarily filed to terminate her

social security disability benefits. She continued working for Woodland Lake Resort at a

higher rate of pay. The social security administration would later demand repayment of

some of Mrs. Stuckey's benefits for the period when she had been both drawing benefits

and working for the resort.

       {¶ 9} After the parties separated in 2010, Mrs. Stuckey filed for divorce in Pike

County in June 2011. Although she would eventually dismiss that case voluntarily in

December 2012, the parties did engage in substantial motion practice that resulted in

support payments payable by Mr. Stuckey and the freezing of certain financial assets

held by Mr. Stuckey. Also in 2012, Mr. Stuckey's involvement in drug trafficking and his

relationship with a minor female led to his indictment by the Scioto County prosecutor on

a long list of criminal charges. Mr. Stuckey later pleaded guilty to one count of corrupt

activity with a minor and two counts of felony drug trafficking, resulting in a stated prison

term of 14 years.

       {¶ 10} Mrs. Stuckey admits that after Mr. Stuckey was incarcerated, she began

selling off personal property, including farm equipment, vehicles, jewelry, and firearms in

order to raise money to support herself. She also collected money from hay harvests and
Scioto App. No. 14CA3643                                                                    4

logging on the couples' property. The parties presented extensive and often conflicting

testimony regarding the origin, disposition, ownership, value, and sale amounts of all

these items.

       {¶ 11} While incarcerated, Mr. Stuckey obtained counsel and filed the complaint in

the present case in the Scioto County Court of Common Pleas, Domestic Relations

Division, on February 4, 2013. Mrs. Stuckey does not contest service of the complaint or

the court's jurisdiction over subsequent proceedings. Both parties were represented by

counsel and the matter proceeded to a two-day hearing on April 21 and April 22, 2014.

Mr. Stuckey obtained a temporary transfer from his penal institution to the Scioto County

jail so that he could personally attend and testify, and agreed to reimburse the costs of his

transportation and local detention. On July 18, 2014, the trial court issued its judgment

entry granting the divorce and resolving the contested property and financial issues.

                                   II. Assignments of Error
       {¶ 12} Mr. Stuckey assigns the following errors for our review:

               [1.] The trial court erred in its characterization of the separate

               and marital assets.

               [2.] The trial court erred in its distribution of the property.

               [3.] The trial court erred by finding the venue to be proper

                   III. Characterization of Separate and Marital Assets

       {¶ 13} When dividing property in divorce proceedings the court must award each

spouse his or her separate property. Harrington v. Harrington, 4th Dist. No. 08CA6,

2008-Ohio-6888, ¶ 11, citing R.C. 3105.171(D). A trial court's characterization of property

as either separate or marital will be reviewed on appeal under a manifest weight of the

evidence standard of review. Shupert v. Shupert, 4th Dist. No. 12CA940, 2013-Ohio-604,
Scioto App. No. 14CA3643                                                                        5

¶ 10. Thus, the trial court's characterization of property as marital or separate will not be

reversed if it is supported by some competent, credible evidence. Id. This deference is

premised on the fact that the finder of fact is in a superior position to "view the witnesses

and observe their demeanor, gestures and voice inflections, and use these observations

in weighing the credibility of the proffered testimony." Seasons Coal Co., Inc. v.

Cleveland, 10 Ohio St.3d 77, 80 (1984). The finder of fact is free to accept or reject all,

part, or none of the testimony of each witness. Harrington at ¶ 11. The comingling of

separate property with marital property does not destroy the separate character of the

property, except when the separate property is no longer traceable. Nance v. Nance, 4th

Dist. No. 95CA553 (Mar. 6, 1996); R.C. 3105.171(A)(6)(b). The party seeking to establish

that a particular asset should be classified as separate property bears the burden of proof

by a preponderance of the evidence to trace the asset to separate property. Id.

       {¶ 14} Pursuant to R.C. 3105.171(H), the record title status in property by one,

both, or neither spouse is not conclusively determinative of whether the property is marital

or separate. "In other words, property held jointly may ultimately be determined to be

separate, while other property held individually may, in fact, turn out to be marital."

(Citations omitted.) Barkley v. Barkley, 119 Ohio App.3d 155, 161 (4th Dist.1997).

       {¶ 15} On appeal, Mr. Stuckey asserts the trial court erred in allocating as marital

property four substantial assets:

                 An identifiable pool of funds (the "Stuckey Funds") in the
                  amount of $435,000 paid to Mr. Stuckey some nine
                  months after the de facto termination date of the marriage
                 A parcel of real estate located at 695 Hungry Hollow
                  Road, Lucasville, Pike County, Ohio, valued at $175,000
                  by the trial court
Scioto App. No. 14CA3643                                                                        6

                 A parcel of real estate located at 166 Hungry Hollow
                  Road, Lucasville, Pike County, Ohio, valued at $12,500 by
                  the trial court
                 A parcel of real estate located at 34 Dry Run Road,
                  Otway, Scioto County, Ohio, valued at $20,000 by the trial
                  court
                                  A. The Stuckey Funds
       {¶ 16} The Stuckey Funds consist of $435,000 paid to Mr. Stuckey in August

2011, some nine months after the agreed-upon termination date for the marriage. The

money was initially on deposit in an account with Farmer's Bank of West Virginia held

solely by Mr. Stuckey. The trial court traced these funds as follows in its findings of fact:

prior to the marriage, Mr. Stuckey held some of his resort properties, including one known

as Woodland Lake Resort, through a corporation named Royal Oak Resort Club, Inc.

("RORC"). In December 2003, RORC sold its interest in Woodland Lake Resort to two

persons, Clint Hackney and Rhea Tyree, in a transaction described by Mr. Stuckey as a

land contract. Mr. Stuckey did not introduce documentary evidence of the land contract at

trial, but the record does contain a warranty deed conveying the property.

       {¶ 17} RORC was formally dissolved as a corporation in April 2005. In January

2006, again during the term of the marriage, Mr. Stuckey organized a new holding entity,

W/M Peaceful Dove, LLC ("Peaceful Dove"). Peaceful Dove immediately obtained title to

the Woodland Lake Resort from Hackney and Tyree through a warranty deed. Both Mr.

and Mrs. Stuckey described this transaction as the result of a default under the original

land contract conveying Woodland Lake Resort to Hackney and Tyree from RORC.

Other than the deed of conveyance from Hackney and Tyree to Peaceful Dove, Mr.

Stuckey submitted no documentary evidence of the terms of the transaction, prior

payments received in the course of the rescinded purchase, or other terms supporting the
Scioto App. No. 14CA3643                                                                      7

conveyance. In 2007, Peaceful Dove sold Woodland Lake Resort to K.M. Retreat, an

entity controlled by Kevin Manley. The parties executed and recorded a mortgage in the

amount of $475,000 in connection with this transaction. In August 2011, Kevin Manley

personally executed a wire transfer of $435,000 into Mr. Stuckey's Farmer's Bank

account in what Mr. Stuckey described as final payment.

       {¶ 18} On April 4, 2012, pursuant to Mr. Stuckey's ongoing criminal proceedings in

the Scioto County Court of Common Pleas, General Division, the general division ordered

seizure of the remaining Stuckey Funds in the amount of $349,134.90. After entering the

final judgment of conviction, the court in the criminal case then ordered release of the

funds less the state's $70,000.00 cost of prosecution in the criminal matter. The court

accordingly released $279,134.90 to Mr. Stuckey. The court's entry in the criminal case,

however, ordered that the funds be held in Mr. Stuckey's attorney's escrow account until

any claims on the funds were resolved. Approximately one month later, on February 4,

2013, the domestic court issued a mutual restraining order barring the parties from

disposing of, or dissipating, assets and personal property, including bank accounts.

Thereafter, in direct violation of both court orders, Mr. Stuckey through his agents,

principally his brother, removed funds from the Stuckey Funds to purchase a two-unit

rental property under the name of B.B. Hope Found Rentals, LLC for $44,331, a tree

service business known as B.B. Hope Tree Service, LLC for $50,125, and to pay attorney

fees and other substantial expenses.

       {¶ 19} Based on this history, the domestic court first found that the various breaks

in ownership and difficulty in tracing the Stuckey Funds to originally separate property

(the Woodland Lake Resort) compelled a finding that the Stuckey Funds were marital

property. The court noted a complete absence of documentary evidence on the various
Scioto App. No. 14CA3643                                                                       8

transactions involved, including any partial payments and periodic payments received.

The court observed that although Woodland Lake Resort was conveyed in 2006 by a pre-

marriage business entity, RORC, the conveyance back from that failed transaction was to

an entity created during the marriage, Peaceful Dove. Peaceful Dove then sold

Woodland Lake Resort to K.M. Retreat, again without documentation other than the

mortgage; yet in 2011 it was Kevin Manley personally, not K.M. Retreat, that made the

"final payment" to the Farmer's Bank account.

       {¶ 20} We first agree with the trial court that it is of no importance that the Stuckey

Funds in their present, liquid state were obtained nine months after the stipulated

termination date for the marriage. The funds are clearly traceable to the sale of a

property once held by Peaceful Dove, a business entity created during the marriage. The

court should value all assets as of the termination date of the marriage. Cherry v. Cherry,

66 Ohio St.2d 348 (1981). Here the court essentially treated the Stuckey Funds, as of

that date, as an account receivable arising from the sale of marital property. Once the

debt was traced to a potential marital asset, the date of payment that transformed an

account receivable into liquid funds is immaterial.

       {¶ 21} We next note, as did the trial court, that although these are substantial

transactions underlying the Stuckey Funds, they nonetheless present a very small

portion of numerous large transactions constituting the parties' complex financial dealings

during the course of the marriage. Most of these transactions remain difficult to trace

because of conflicting recollections of the parties, a lack of documentation, absence of

sufficient context, and in some cases a complete lack of detail. We grant due deference

to the trial court's superior position as finder of fact in hearing the often-incomplete and
Scioto App. No. 14CA3643                                                                          9

contradictory evidence in this case. We conclude that the trial court's classification of the

Stuckey Funds as marital property was not against the manifest weight of the evidence.

                         B. The Hungry Hollow Road Properties
       {¶ 22} The two Hungry Hollow Road properties were purchased in the parties' joint

names following the complete destruction by fire of their previous marital residence

located at 1772 Clark Chapel Road, Bidwell, Gallia County. The parties built their new

marital residence, consisting of a 16-stall equestrian barn, equestrian arena, and living

quarters, on the 695 Hungry Hollow Road parcel. The parcel at 166 Hungry Hollow Road

was improved only with a trailer home, later occupied by a tenant.

       {¶ 23} The trial court traced the funds used to purchase the Hungry Hollow Road

properties to insurance proceeds from two separate fires suffered by properties owned by

one or both parties. In 2001, shortly after the parties married, Woodland Lake Resort, at

the time owned by Mr. Stuckey and later considered by the trial court to be his pre-marital

separate property, suffered fire damage. Mr. Stuckey testified that his corporation,

RORC, received an unspecified insurance payment from this fire. In August 2002 and

April 2003, the parties used these insurance proceeds to purchase a house and two

adjoining parcels, all located at 4960 St. Rt. 62, Hillsboro, Ohio, and titled in both parties'

names. This briefly became the marital residence, but in 2004 the parties sold the

Hillsboro property. The IRS took half the proceeds of the Hillsboro sale under a tax lien

against Mr. Stuckey's one-half interest in the property, but allowed Mrs. Stuckey to collect

her half of the net proceeds.

       {¶ 24} The parties then purchased the Clark Chapel Road property in Mrs.

Stuckey's name. Mr. Stuckey testified that the purchase price for the Clark Chapel Road

property was $300,000, and that they made a down payment using funds from Mrs.
Scioto App. No. 14CA3643                                                                   10

Stuckey's share of the sale of the Hillsboro property and his sale of personal property

from his Woodland Lake Resort. The parties together took out a $100,000 mortgage for

the balance, although the property was titled solely in Mrs. Stuckey's name. Again, the

trial court noted that there were no supporting documents to support any of the financial

terms of these transactions, particularly the described sale of personal property from the

Woodland Lake Resort.

       {¶ 25} The Clark Chapel Road property suffered a catastrophic fire in September

2006. The parties received insurance proceeds of $519,666.78 for real property loss and

an additional $352,195.94 for loss of contents. Mr. Stuckey testified that the insurance

proceeds for loss-of-contents coverage were restricted to reimbursement, so that the

couple was obligated to actually purchase replacement items for their lost personal

property before seeking reimbursement under the policy. Mrs. Stuckey testified that, in

addition to the insurance proceeds, they received $140,000 from the sale of the land,

although she could not say what happened to this money.

       {¶ 26} Using the fire insurance proceeds from the Clark Chapel Road property, in

2007 the parties purchased 695 Hungry Hollow Road for $220,600 and 166 Hungry

Hollow Road for $11,000, titling the properties in both their names. Additional insurance

proceeds went to build the equestrian facility and attached living quarters on 695 Hungry

Hollow Road, rebuild a bridge to provide access, and other improvements. On July 1,

2012, the 695 Hungry Hollow Road residence was completely destroyed by fire. Neither

the structure nor the contents were insured, but the mortgage loan was satisfied by the

bank's mortgage insurance.

       {¶ 27} Based on this history, Mr. Stuckey argues that $50,000 of the acquisition

price for the Clark Chapel Road property is traceable to Mrs. Stuckey's half-interest in the
Scioto App. No. 14CA3643                                                                               11

Hillsboro property, $150,000 is traceable to his own sale of separate personal property at

his Woodland Lake Resort, and $50,000 traceable to each party's share of the mortgage

debt, giving him a two-thirds interest in the Clark Chapel Road property. From this, Mr.

Stuckey argues, the insurance proceeds from the Clark Chapel Road fire that were used

to purchase the Hungry Hollow Road properties are traceable as two-thirds Mr. Stuckey's

separate property and one-third Mrs. Stuckey's separate property, regardless of later

comingling of funds or record title of the real property.

        {¶ 28} The trial court concluded to the contrary that the Hungry Hollow Road

properties should be marital properties. Based on the evidence in the record, we find that

the trial court's judgment is not against the manifest weight of the evidence. While Mr.

Stuckey first testified that the Clark Chapel insurance proceeds were the sole source

used to purchase the Hungry Hollow Road properties, later testimony established there

was in fact a mortgage on the property in an amount that was not specified. Because Mr.

Stuckey bore the burden of proof in order to establish that the funds used to purchase the

Hungry Hollow Road properties were separate property, the trial court could accept,

reject, or partially accept the related testimony, which was incomplete in any case. The

trial court properly classified the Hungry Hollow Road properties as marital.

                                 C. The Dry Run Road Property

        {¶ 29} Mr. Stuckey traces the origin of ownership of the Dry Run Road property to

his sale of one of his resort properties. Mr. Stuckey testified that he sold Royal Oak

Resort, his separate pre-marital property, to Tom Trent.1 There is no indication whether

this resort was at the time held personally by Mr. Stuckey, since he had previously


1 Trent appears to be Mrs. Stuckey's brother. Neither party claims that this family relation has an impact
in the matter.
Scioto App. No. 14CA3643                                                                       12

dissolved the corporate entity, RORC, that once held Royal Oak Resort and Woodland

Lake Resort. Mr. Stuckey testified that in exchange for Royal Oak Resort, Trent paid Mr.

Stuckey enough to finish paying off some IRS liens and conveyed in trade properties at

34 Dry Run Road and 46 Dry Run Road. The parties thereafter operated 46 Dry Run

Road as a group home known as W/M Peaceful Dove. The parties afterward sold 46 Dry

Run Road and the group home and agreed on the distribution of the proceeds. They

retained joint title to 34 Dry Run Road.

       {¶ 30} We find that the trial court's attribution of 34 Dry Run Road as marital

property is supported by the record and not an abuse of discretion. Again, Mr. Stuckey

offered no documentary evidence to support the terms of the sale of Royal Oak Resort.

The amount of IRS liens paid from this sale, the record ownership of Royal Oak Resort at

the time of sale, and the allocated value of the Dry Run Road properties at the time of

sale or exchange are not fully developed. The trial court could reasonably determine that

Mr. Stuckey had not met his burden of demonstrating that 34 Dry Run Road, titled in both

parties' names, was nonetheless Mr. Stuckey's separate property.

       {¶ 31} In summary, we find that the trial court did not err in its determination that

the Stuckey Funds, the Hungry Hollow Road properties, and the Dry Run Road property

were marital assets to be divided equally. Mr. Stuckey's first assignment of error is

overruled.

                                  IV. Personal Property

       {¶ 32} Mr. Stuckey's second assignment of error asserts that the trial court erred in

its distribution of property. While some of the arguments advanced here focus on

incorrect characterization of assets as marital rather than personal, the bulk of the

argument relates to the parties' testimony regarding considerable quantities of farm
Scioto App. No. 14CA3643                                                                    13

equipment, vehicles, horses, furniture, and other items. The trial court found that only

$30,660 in personal property could be located and subjected to equitable division. The

trial court further found that the preponderance of objects itemized by the parties in

various exhibits had either been destroyed by fire, liquidated, lost, or simply disappeared.

The trial court noted that dissipation of these personal property items was in general

undertaken in direct violation of one or more court orders. The trial court observed in

great detail that Mrs. Stuckey in particular had given incomplete, inconsistent, and often

outright contradictory testimony regarding disposition of various items. The trial court

found that between the misconduct of the respective parties, no attempt would be made

to locate, value, or trace any additional items.

       {¶ 33} Although trial courts possess broad discretion to divide marital property, the

Ohio Revised Code requires trial courts to divide marital property equitably between the

parties. R.C. 3105.171(B); Graves v. Graves, 4th Dist. No. 14CA694, 2014-Ohio-5812, ¶

14. In most cases, this requires the court to divide the marital property equally. R.C.

3105.171(C)(1). While equal division is the starting point of analysis for division of marital

property, an unequal property division of itself does not amount to an abuse of discretion.

Kaechele v. Kaechele, 35 Ohio St.3d 93 (1988). "Equitable need not mean equal." Id. at

95.

       {¶ 34} Mr. Stuckey argues on appeal that the parties purchased at least $352,000

of marital personal property between 2006 and 2007 under the terms of the Clark Chapel

fire insurance, which required the parties to purchase replacement property and then

seek reimbursement. Mr. Stuckey also argues, with ample if inconsistent support in Mrs.

Stuckey's varying deposition and trial testimony, that she knowingly sold, traded,
Scioto App. No. 14CA3643                                                                       14

concealed, or sold for far less than market value various items of farm equipment,

vehicles, firearms, or jewelry.

       {¶ 35} In the global property settlement, the trial court made an equal division of all

inventoried assets and liabilities as of the effective termination date of the marriage in

2010. The court assessed marital property in the form of cash, personal property, and

real estate, awarding Mr. Stuckey $294,477.45 and Mrs. Stuckey $292,817.45. The trial

court then charged Mr. Stuckey for certain amounts disbursed after 2010 from the

Stuckey Funds without court permission, including the purchases of B.B. Hope Tree

Service, LLC and the B.B. Hope Found Rentals property, attorney fees, the $70,000 cost

of prosecution in Mr. Stuckey's criminal case, a bail bond charge, and Mr. Stuckey's

miscellaneous expenses incurred while incarcerated. After adjusting both parties'

distributive shares, including taxes on the remaining real estate and an appraisal fee, the

trial court made a distributive award of the Hungry Hollow Road real estate to Mrs.

Stuckey and an additional cash award of $90,817.45. In addition, the court distributed to

Mrs. Stuckey half of the remaining personal property, amounting to $14,500. The court

then made a distributive award to Mr. Stuckey, including the 34 Dry Run Road property,

$16,160 in personal property, the B.B. Hope Found Rentals property, B.B. Hope Tree

Service, LLC, and $20,545.73 in cash. The balance of Mr. Stuckey's share was charged

off in the form of attorney fees already paid and criminal court costs paid. Based on the

appraised value of the real properties, Mrs. Stuckey received, after deductions, a net

distribution of $292,817.45. Mr. Stuckey received a net distribution of $151,161.73.

       {¶ 36} It is readily discernable from this distribution that the trial court opted to

charge Mr. Stuckey's share of the equally-divided assets with certain large disbursements

he had taken for his own benefit. While the expenses for purchase of the tree service and
Scioto App. No. 14CA3643                                                                        15

rental property are recouped in the form of an in-kind distribution, expenses for attorney

fees, criminal court costs paid, and miscellaneous expenses while in prison are not

recouped. Meanwhile, the trial court chose not to charge Mrs. Stuckey for the identifiable

personal property dissipated by her during Mr. Stuckey's later incarceration.

       {¶ 37} The issue on appeal is not whether Mrs. Stuckey improperly sold or

otherwise disposed of large numbers of items during Mr. Stuckey's initial incarceration;

her own testimony establishes that she received at least $70,000 for various items, not

including revenue from logging and haying on the couples' property. Mrs. Stuckey

admitted that she earlier told Mr. Stuckey the figure could be as high as $100,000. All of

these dispositions occurred in direct violation of various court orders. The question before

us is whether the trial court correctly found that this admitted misconduct was not

quantifiable or chargeable to Mrs. Stuckey's share.

       {¶ 38} The court held that it was not, and we agree. An appellate court reviewing

whether a trial court abused its discretion when dividing marital property must view the

property division in its entirety and consider the totality of the circumstances. Briganti v.

Briganti, 9 Ohio St.3d 220, 222 (1984); Byers v. Byers, 4th Dist. No. 09CA3124, 2010-

Ohio-4424. In light of Mr. Stuckey's own dissipation of funds from the Stuckey Funds,

along with the general inability of the parties to value the overall amount of personal

property that was liquidated or disappeared during the years immediately preceding the

divorce action, it is impossible in this case to appraise the dissipated personal property

with any reasonable accuracy. Even Mr. Stuckey's brief on appeal does not attempt a

comprehensive accounting upon which we could base any revision of the trial court's

figures regarding personal property.
Scioto App. No. 14CA3643                                                                      16

       {¶ 39} Under a manifest weight standard of review, we find no error in the trial

court's distribution of personal property and division of the marital property in the case.

Mr. Stuckey's second assignment of error is overruled.

                                          V. Venue

       {¶ 40} Mr. Stuckey's third assignment of error argues that the trial court improperly

accepted jurisdiction over the matter and that venue properly lies in another, unspecified

county. In her initial testimony, Mrs. Stuckey was defensive and vague about her actual

residence at the time the action commenced. She implied that she feared for her life if

her permanent address were known, presumably due to Mr. Stuckey's narcotics

connections. At no time did she contest valid personal service. In later testimony she

conceded that she had resided in Scioto County for six months prior to filing the

complaint. Mr. Stuckey himself was incarcerated outside Scioto County, but chose to

commence the action in Scioto County.

       {¶ 41} "When a party files a case in an improper venue, the defending party may

assert improper venue as a Civ.R. 12 defense. See Civ.R. 3(C). When the defending

party properly raises the defense, the court must transfer the case to a proper venue."

Chrysler Fin. Servs. v. Henderson, 4th Dist. No. 11CA4, 2011-Ohio-6813, ¶ 45. Venue

should not be confused with jurisdiction as they are distinct legal concepts. Craig v.

Consol. Rail Corp., 9th Dist. No. 13332 (Apr. 6, 1988); Lorenz Equip. Co. v. Ultra

Builders, Inc., 10th Dist. No. 92AP-1445 (Feb. 23, 1993). A trial court that otherwise has

jurisdiction over the parties and the subject matter of the case and renders a judgment will

not see that judgment rendered void by collateral attack and assertions of improper venue

in another forum. Civ.R. 3(G); Oiler v. Goldsmit-Black, Inc., 4th Dist. No. 82 CA 16 (May

14, 1984).
Scioto App. No. 14CA3643                                                                    17

       {¶ 42} Mrs. Stuckey eventually testified that she resided in Scioto County for six

months prior to filing the complaint. Moreover, this appeal is the first time that Mr.

Stuckey has raised any question regarding venue in Scioto County, understandably since

he chose it himself. There is no basis to set aside the trial court's judgment based on a

lack of venue. Mr. Stuckey's third assignment of error is accordingly overruled.

                                      VI. Disposition

       {¶ 43} Based on the foregoing, appellant William Stuckey's three assignments of

error are overruled and the judgment of the Scioto County Court of Common Pleas,

Division of Domestic Relations, is affirmed.

                                                                   JUDGMENT AFFIRMED.
Scioto App. No. 14CA3643                                                               18

                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Scioto
County Common Pleas Court, Domestic Relations Division, to carry this judgment into
execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

*Tyack, J., & Sadler, J.: Concur in Judgment and Opinion.



                                   For the Court




                                   BY: ________________________________
                                       Betsy Luper Schuster, Judge*




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.


*Lisa L. Sadler, Betsy Luper Schuster, and G. Gary Tyack, Judges of the Tenth
Appellate District, sitting by assignment of The Supreme Court of Ohio in the Fourth
Appellate District.